Exhibit 10.2
 

 
WELLESLEY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




 
 

--------------------------------------------------------------------------------

 

WELLESLEY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Table of Contents
 
 
ARTICLE I
Introduction
1
ARTICLE II
Definitions
1
ARTICLE III
Eligibility and Participation
3
ARTICLE IV
Benefits
4
ARTICLE V
Accounts
5
ARTICLE VI
Supplemental Benefit Payments
6
ARTICLE VII
Claims Procedures
7
ARTICLE VIII
Amendment and Termination
8
ARTICLE IX
General Provisions
8



 
 

--------------------------------------------------------------------------------

 
 

ARTICLE I
INTRODUCTION


Section 1.01
Purpose, Design and Intent.



(a)
The purpose of the Wellesley Bank Supplemental Executive Retirement Plan (the
“Plan”) is to assist Wellesley Bank (the “Bank”) in retaining the services of
key employees until their retirement, to induce such employees to use their best
efforts to enhance the business of the Bank and its affiliates, and to provide
certain supplemental retirement benefits to such employees, which cannot
otherwise be provided under certain tax-qualified retirement plans.



(b)
The Plan, in relevant part, is intended to constitute an unfunded “excess
benefit plan” as defined in Section 3(36) of the Employee Retirement Income
Security Act of 1974, as amended.  In this respect, the Plan is specifically
designed to provide certain key employees with retirement benefits that would
have been provided under various tax-qualified retirement plans sponsored by the
Bank but for the applicable limitations placed on benefits and contributions
under such plans by various provisions of the Internal Revenue Code of 1986, as
amended.



ARTICLE II
DEFINITIONS


Section 2.01   Definitions.    In this Plan, whenever the context so indicates,
the singular or the plural number and the masculine or feminine gender shall be
deemed to include the other, the terms “he,” “his,” and “him,” shall refer to a
Participant or a beneficiary of a Participant, as the case may be, and, except
as otherwise provided, or unless the context otherwise requires, the capitalized
terms shall have the following meanings:


(a)           “401(k) Plan” means the Wellesley Bank Employee 401(k) Plan.


(b)           “Applicable Limitations” means one or more of the following, as
applicable:


 
(i)
the maximum limitations on annual additions to a tax-qualified defined
contribution plan under Section 415(c) of the Code; and



 
(ii)
the maximum limitation on the annual amount of compensation that may, under
Section 401(a)(17) of the Code, be taken into account in determining
contributions to and benefits under tax-qualified plans; and



 
(iii)
the maximum limitations, under Section 401(k), 401(m), or 402(g) of the Code, on
pre-tax contributions that may be made to a qualified defined contribution plan.



(c)           “Bank” means Wellesley Bank and its successors.


(d)           “Board of Directors” means the Board of Directors of the Bank.


(e)           “Change in Control” means a change in control of the Bank or the
Corporation as defined in Section 409A of the Code and rules, regulations, and
guidance of general application thereunder issued by the Department of the
Treasury, including:
 
 
1

--------------------------------------------------------------------------------

 

 
 
(i)
Change in ownership: a change in ownership of the Corporation occurs on the date
any one person or group accumulates ownership of Corporation stock constituting
more than 50% of the total fair market value or total voting power of
Corporation stock; or



 
(ii)
Change in effective control: (x) any one person or more than one person acting
as a group acquires within a 12-month period ownership of Corporation stock
possessing 30% or more of the total voting power of Corporation stock, or (y) a
majority of the Corporation’s board of directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed in advance by
a majority of the Corporation’s board of directors; or



 
(iii)
Change in ownership of a substantial portion of assets: a change in ownership of
a substantial portion of the Corporation’s assets occurs if in a 12-month period
any one person or more than one person acting as a group acquires from the
Corporation assets having a total gross fair market value equal to or exceeding
40% of the total gross fair market value of all of the Corporation’s assets
immediately before the acquisition or acquisitions.  For this purpose, gross
fair market value means the value of the Corporation’s assets, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with the assets.



(f)           “Code” means the Internal Revenue Code of 1986, as amended.


(g)           “Committee” means the person(s) designated by the Board of
Directors, pursuant to Section 9.02 of the Plan, to administer the Plan.


(h)           “Common Stock” means the common stock of the Corporation.


(i)           “Corporation” means Wellesley Bancorp, Inc. and its successors.


(j)           “Eligible Individual” means any Employee who participates in the
ESOP or 401(k) Plan, as the case may be, and whom the Board of Directors
determines is one of a “select group of management or highly compensated
employees,” as such phrase is used for purposes of Sections 101, 201, and 301 of
ERISA.


(k)           “Employee” means any person employed by the Bank or an Affiliate.


(l)           “Employer” means the Bank or Affiliate thereof that employs the
Employee.


(m)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.


(n)           “ESOP” means the Wellesley Savings Bank Employee Stock Ownership
Plan, as amended from time to time.


(o)           “ESOP Acquisition Loan” means a loan or other extension of credit
incurred by the trustee of the ESOP in connection with the purchase of Common
Stock on behalf of the ESOP.


(p)           “ESOP Valuation Date” means any day as of which the investment
experience of the trust fund of the ESOP is determined and individuals’ accounts
under the ESOP are adjusted accordingly.


(q)           “Effective Date” means January 25, 2012.


 
2

--------------------------------------------------------------------------------

 
(r)           “Participant” means an Eligible Employee who is entitled to
benefits under the Plan.


(s)           “Plan” means this Wellesley Bank Supplemental Executive Retirement
Plan, as amended from time to time.


(t)           “Separation from Service” means a termination of a Participant’s
services (whether as an employee or as an independent contractor) to the
Bank.  Whether a Separation from Service has occurred shall be determined in
accordance with the requirements of Section 409A of the Code based on whether
the facts and circumstances indicate that the Bank and the Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
performed after a certain date or (whether as an employee or as an independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding thirty-six (36) month
period.


(u)           “Supplemental ESOP Account” means an account established by an
Employer, pursuant to Section 5.01 of the Plan, with respect to a Participant’s
Supplemental ESOP Benefit.


(v)           “Supplemental ESOP Benefit” means the benefit credited to a
Participant pursuant to Section 4.01 of the Plan.


(w)           “Supplemental Savings Account” means an account established by an
Employer, pursuant to Section 5.03 of the Plan, with respect to a Participant’s
Supplemental Savings Benefit.


(x)           “Supplemental Savings Benefit” means the benefit credited to a
Participant pursuant to Section 4.03 of the Plan.


(y)           “Supplemental Stock Ownership Account” means an account
established by an Employer, pursuant to Section 5.02 of the Plan, with respect
to a Participant’s Supplemental Stock Ownership Benefit.


(z)           “Supplemental Stock Ownership Benefit” means the benefit credited
to a Participant pursuant to Section 4.02 of the Plan.


ARTICLE III
ELIGIBILITY AND PARTICIPATION


Section 3.01
Eligibility and Participation.



(a)
Each Eligible Employee may participate in the Plan.  An Eligible Employee shall
become a Participant in the Plan upon designation as such by the Board of
Directors.  An Eligible Employee whom the Board of Directors designates as a
Participant in the Plan shall commence participation as of the date established
by the Board of Directors.  The Board of Directors shall establish an Eligible
Employee’s date of participation at the same time it designates the Eligible
Employee as a Participant in the Plan.



(b)
The Board of Directors may, at any time, designate an Eligible Employee as a
Participant for any or all supplemental benefits provided for under Article IV
of the Plan.

 

 
 
3

--------------------------------------------------------------------------------

 
ARTICLE IV
BENEFITS


Section 4.01
Supplemental ESOP Benefit.



As of the last day of each plan year of the ESOP, the Employer shall credit the
Participant’s Supplemental ESOP Account with a Supplemental ESOP Benefit equal
to the excess of (a) over (b), where:


(a)
Equals the annual contributions made by the Employer and/or the number of shares
of Common Stock released for allocation in connection with the repayment of an
ESOP Acquisition Loan that would otherwise be allocated to the accounts of the
Participant under the ESOP for the applicable plan year, if the provisions of
the ESOP were administered without regard to any of the Applicable Limitations;
and



(b)
Equals the annual contributions made by the Employer and/or the number of shares
of common stock released for allocation in connection with the repayment of an
ESOP Acquisition Loan that are actually allocated to the accounts of the
Participant under the provisions of the ESOP for that particular plan year,
after giving effect to any reduction of such allocation required by any of the
Applicable Limitations.



Section 4.02
Supplemental Stock Ownership Benefit.



(a)
Upon a Change in Control, the Employer shall credit to the Participant’s
Supplemental Stock Ownership Account a Supplemental Stock Ownership Benefit
equal to (i) less (ii), the result of which is multiplied by (iii), where:



 
(i)
Equals the total number of shares of Common Stock acquired with the proceeds of
all ESOP Acquisition Loans (together with any dividends, cash proceeds, or other
medium related to such ESOP Acquisition Loans) that would have been allocated or
credited for the benefit of the Participant under the ESOP and/or this Plan, as
the case may be, had the Participant continued in the employ of the Employer
through the first ESOP Valuation Date following the last scheduled payment of
principal and interest on all ESOP Acquisition Loans outstanding at the time of
the Change in Control; and



 
(ii)
Equals the total number of shares of Common Stock acquired with the proceeds of
all ESOP Acquisition Loans (together with any dividends, cash proceeds, or other
medium related to such ESOP Acquisition Loans) and allocated for the benefit of
the Participant under the ESOP and/or this Plan, as the case may be, as of the
first ESOP Valuation Date following the Change in Control; and



 
 (iii)
Equals the fair market value of the Common Stock immediately preceding the
Change in Control.



(b)
For purposes of clause (i) of subsection (a) of this Section 4.02, the total
number of shares of Common Stock shall be determined by multiplying the sum of
(i) and (ii) by (iii), where:



 
(i)
Equals the average of the total shares of Common Stock acquired with the
proceeds of an ESOP Acquisition Loan and allocated for the benefit of the
Participant under the ESOP as of the three most recent ESOP Valuation Dates
preceding the Change in Control (or lesser number if the Participant has not
participated in the ESOP for three full years);

 

 
 
4

--------------------------------------------------------------------------------

 
 
(ii)
Equals the average number of shares of Common Stock credited to the
Participant’s Supplemental ESOP Account for the three most recent plan years of
the ESOP (such that the three most recent plan years coincide with the three
most recent ESOP Valuation Dates referred to in (i) above); and



 
(iii)
Equals the original number of scheduled annual payments on the ESOP Acquisition
Loan.



Section 4.03
Supplemental Savings Benefit.



A Participant’s Supplemental Savings Benefit under the Plan shall be equal to
the excess of (a) over (b), where:


(a)
is the sum of the matching contributions and other contributions of the Employer
that would otherwise be allocated to an account of the Participant under the
401(k) Plan for a particular year, if the provisions of the 401(k) Plan were
administered without regard to any of the Applicable Limitations; and



(b)
is the sum of the matching contributions and other contributions of the Employer
that are actually allocated on account of the Participant under the provisions
of the 401(k) Plan for that particular year, after giving effect to any
reduction of such allocation required by any of the Applicable Limitations.



ARTICLE V
ACCOUNTS
 


Section 5.01
Supplemental ESOP Benefit Account.

 
For each Participant who is credited with a benefit pursuant to Section 4.01 of
the Plan, the Employer shall establish, as a memorandum account on its books, a
Supplemental ESOP Account.  Each year, the Committee shall credit to the
Participant’s Supplemental ESOP Account the amount of benefits determined under
Section 4.01 of the Plan for that year.  The Committee shall credit the account
with an amount equal to the appropriate number of shares of Common Stock or
other medium of contribution that would have otherwise been made to the
Participant’s accounts under the ESOP but for the limitations imposed by the
Code.  Shares of Common Stock shall be valued under this Plan in the same manner
as under the ESOP.  Cash contributions credited to a Participant’s Supplemental
ESOP Account shall be credited annually with interest at a rate equal to the
combined weighted return provided to the Participant’s non-stock accounts under
the ESOP.


Section 5.02
Supplemental Stock Ownership Account.



The Employer shall establish, as a memorandum account on its books, a
Supplemental Stock Ownership Account.  Upon a Change in Control, the Committee
shall credit to the Participant’s Supplemental Stock Ownership Account the
amount of benefits determined under Section 4.02 of the Plan.  The Committee
shall credit the account with an amount equal to the appropriate number of
shares of Common Stock or other medium of contribution that would have otherwise
been made to the Participant’s accounts under the ESOP.  Shares of Common Stock
shall be valued under this Plan in the same manner as under the ESOP.  Cash
contributions credited to a Participant’s Supplemental Stock Ownership Account
shall be credited annually with interest at a rate equal to the combined
weighted return provided to the Participant’s non-stock accounts under the ESOP.
 
 
5

--------------------------------------------------------------------------------

 

Section 5.03    Supplemental Savings Account.
 
The Employer shall establish a memorandum account on its books, a Supplemental
Savings Account, for each Participant, and each year the Committee will credit
the amount of contributions determined under Section 4.03 of the
Plan.  Contributions credited to a Participant’s Supplemental Savings Account
shall be credited monthly with interest at a rate equal to the combined weighted
return provided to the Participant’s account(s) under the 401(k) Plan.


ARTICLE VI
SUPPLEMENTAL BENEFIT PAYMENTS
 
 
Section 6.01   Payment of Supplemental ESOP Benefit.


(a)
A Participant’s Supplemental ESOP Benefit shall be paid to the Participant or,
in the event of the Participant’s death, to his beneficiary (as designated on a
form acceptable to the Employer), in a single lump sum cash payment as soon as
administratively practicable, but in no event not later than sixty (60) days,
following the Participant’s Separation from Service.



(b)
A Participant shall have a non-forfeitable right to the Supplemental ESOP
Benefit credited to him under this Plan in the same percentage as he has with
respect to benefits allocated to him under the ESOP at the time the benefits
become distributable to him under the ESOP.


 
Section 6.02   Payment of Supplemental Stock Ownership Benefit.


(a)
A Participant’s Supplemental Stock Ownership Benefit shall be paid to the
Participant or, in the event of the Participant’s death, to his beneficiary (as
designated on a form acceptable to the Employer), in a single lump sum cash
payment as soon as administratively practicable, but in no event not later than
sixty (60) days, following the Participant’s Separation from Service.



(b)
A Participant shall always have a fully non-forfeitable right to the
Supplemental Stock Ownership Benefit credited to him under this Plan.

 
Section 6.03   Payment of Supplemental Savings Benefit.
 
(a)
A Participant’s Supplemental Savings Benefit shall be paid to the Participant
or, in the event of the Participant’s death, to his beneficiary (as designated
on a form acceptable to the Employer) in a single sum cash payment, as soon as
administratively practicable, but in no event not later than sixty (60) days,
following the Participant’s Separation from Service.



(b)
A Participant shall have a non-forfeitable right to his Supplemental Savings
Benefit under this Plan in the same percentage as he has to any matching
contributions under the 401(k) Plan at the time of his Separation from Service.



Section 6.04   Payment to Specified Employees.


Notwithstanding anything in Article VI, if when a Separation from Service occurs
the Participant is a “specified employee” within the meaning of Section 409A of
the Code, the benefit shall be paid to the Participant in a single lump sum cash
payment without interest on the first business day of the seventh (7th) month
after which the Participant incurs a Separation from Service.


 
6

--------------------------------------------------------------------------------

 
ARTICLE VII
CLAIMS PROCEDURES


Section 7.01
Claims Reviewer.



For purposes of handling claims with respect to this Plan, the “Claims Reviewer”
shall be the Committee, unless the Committee designates another person or group
of persons as Claims Reviewer.


Section 7.02
Claims Procedure.



(a)
An initial claim for benefits under the Plan must be made by the Participant or
his beneficiary or beneficiaries in accordance with the terms of this Section
7.02.



(b)
Not later than ninety (90) days after receipt of such a claim, the Claims
Reviewer will render a written decision on the claim to the claimant, unless
special circumstances require the extension of such 90-day period.  If such
extension is necessary, the Claims Reviewer shall provide the Participant or the
Participant’s beneficiary or beneficiaries with written notification of such
extension before the expiration of the initial 90-day period.  Such notice shall
specify the reason or reasons for the extension and the date by which a final
decision can be expected.  In no event shall such extension exceed a period of
ninety (90) days from the end of the initial 90-day period.



(c)
In the event the Claims Reviewer denies the claim of a Participant or any
beneficiary in whole or in part, the Claims Reviewer’s written notification
shall specify, in a manner calculated to be understood by the claimant, the
reason for the denial; a reference to the Plan or other document or form that is
the basis for the denial; a description of any additional material or
information necessary for the claimant to perfect the claim; an explanation as
to why such information or material is necessary; and an explanation of the
applicable claims procedure.



(d)
Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claims Reviewer’s disposition of the claimant’s claim, the
claimant may have a full and fair review of the claim by the Committee upon
written request submitted by the claimant or the claimant’s duly authorized
representative and received by the Committee within sixty (60) days after the
claimant receives written notification that the claimant’s claim has been
denied.  In connection with such review, the claimant or the claimant’s duly
authorized representative shall be entitled to review pertinent documents and
submit the claimant’s views as to the issues, in writing.  The Committee shall
act to deny or accept the claim within sixty (60) days after receipt of the
claimant’s written request for review unless special circumstances require the
extension of such 60-day period.  If such extension is necessary, the Committee
shall provide the claimant with written notification of such extension before
the expiration of such initial 60-day period.  In all events, the Committee
shall act to deny or accept the claim within one hundred and twenty (120) days
of the receipt of the claimant’s written request for review.  The action of the
Committee shall be in the form of a written notice to the claimant and its
contents shall include all of the requirements for action on the original claim.



(e)
In no event may a claimant commence legal action for benefits the claimant
believes are due the claimant until the claimant has exhausted all of the
remedies and procedures afforded the claimant by this Article VII.

 
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
AMENDMENT AND TERMINATION
 
Section 8.01   Amendment of the Plan.
 
The Bank may from time to time and at any time amend the Plan; provided,
however, that such amendment may not adversely affect the rights of any
Participant or beneficiary with respect to any benefit under the Plan to which
the Participant or beneficiary may have previously become entitled prior to the
effective date of such amendment without the consent of the Participant or
beneficiary.  The Committee shall be authorized to make minor or administrative
changes to the Plan, as well as amendments required by applicable federal or
state law (or authorized or made desirable by such statutes); provided, however,
that such amendments must subsequently be ratified by the Board of Directors.
 
Section 8.02   Termination of the Plan.

The Bank may terminate the Plan at any time; provided, however, that such
termination may not adversely affect the rights of any Participant or
beneficiary with respect to any benefit under the Plan to which the Participant
or beneficiary may have previously become entitled prior to the effective date
of such termination without the consent of the Participant or beneficiary.  Any
amounts credited to the supplemental accounts of any Participant shall remain
subject to the provisions of the Plan and no distribution of benefits shall be
accelerated because of termination of the Plan.


ARTICLE IX
GENERAL PROVISIONS
 
Section 9.01   Unfunded, Unsecured Promise to Make Payments in the Future.

The right of a Participant or any beneficiary to receive a distribution under
this Plan shall be an unsecured claim against the general assets of the Bank or
its Affiliates, and neither a Participant, nor his designated beneficiary or
beneficiaries, shall have any rights in or against any amount credited to any
account under this Plan or any other assets of the Bank or an Affiliate.  The
Plan at all times shall be considered entirely unfunded both for tax purposes
and for purposes of Title I of ERISA.  Any funds invested hereunder shall
continue for all purposes to be part of the general assets of the Bank or an
Affiliate and available to its general creditors in the event of bankruptcy or
insolvency.  Accounts under this Plan and any benefits which may be payable
pursuant to this Plan are not subject in any manner to anticipation, sale,
alienation, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of a Participant or a Participant’s beneficiary.  The
Plan constitutes a mere promise by the Bank or Affiliate to make benefit
payments in the future.  No interest or right to receive a benefit may be taken,
either voluntarily or involuntarily, for the satisfaction of the debts of, or
other obligations or claims against, such Participant or beneficiary, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings.
 
Section 9.02   Committee as Plan Administrator.
 
(a)
The Plan shall be administered by the Committee designated by the Board of
Directors of the Bank.



(b)
The Committee shall have the authority, duty and power to interpret and construe
the provisions of the Plan as it deems appropriate.  The Committee shall have
the duty and responsibility of maintaining records, making the requisite
calculations and disbursing the payments hereunder.  In addition, the Committee
shall have the authority and power to delegate any of its administrative duties
to employees of the Bank or an Affiliate, as they may deem appropriate.  The
Committee shall be entitled to rely on all tables, valuations, certificates,
opinions, data and reports furnished by any actuary, accountant, controller,
counsel or other person employed or retained by the Bank with respect to the
Plan. The interpretations, determinations, regulations and calculations of the
Committee shall be final and binding on all persons and parties concerned.

 

 
 
8

--------------------------------------------------------------------------------

Section 9.03   Expenses.

Expenses of administration of the Plan shall be paid by the Bank or an
Affiliate.


Section 9.04   Statements.


The Committee shall furnish individual annual statements of accrued benefits to
each Participant, or current beneficiary, in such form as determined by the
Committee or as required by law.
 
Section 9.05   Rights of Participants and Beneficiaries.
 
(a)
The sole rights of a Participant or beneficiary under this Plan shall be to have
this Plan administered according to its provisions and to receive whatever
benefits he may be entitled to hereunder.



(b)
Nothing in the Plan shall be interpreted as a guaranty that any funds in any
trust which may be established in connection with the Plan or assets of the Bank
or an Affiliate will be sufficient to pay any benefit hereunder.



(c)
The adoption and maintenance of this Plan shall not be construed as creating any
contract of employment or service between the Bank or an Affiliate and any
Participant or other individual.  The Plan shall not affect the right of the
Bank or an Affiliate to deal with any Participants in employment or service
respects, including their hiring, discharge, compensation, and other conditions
of employment or service.

 
Section 9.06   Incompetent Individuals.

The Committee may, from time to time, establish rules and procedures which it
determines to be necessary for the proper administration of the Plan and the
benefits payable to a Participant or beneficiary in the event that such
Participant or beneficiary is declared incompetent and a conservator or other
person is appointed and legally charged with that Participant’s or beneficiary’s
care.  Except as otherwise provided for herein, when the Committee determines
that such Participant or beneficiary is unable to manage his financial affairs,
the Committee may pay such Participant’s or beneficiary’s benefits to such
conservator, person legally charged with such Participant’s or beneficiary’s
care, or institution then contributing toward or providing for the care and
maintenance of such Participant or beneficiary.  Any such payment shall
constitute a complete discharge of any liability of the Bank or an Affiliate and
the Plan for such Participant or beneficiary.
 
Section 9.07   Sale, Merger or Consolidation of the Bank.

The Plan may be continued after a sale of assets of the Bank, or a merger or
consolidation of the Bank into or with another corporation or entity only if,
and to the extent that, the transferee, purchaser or successor entity agrees to
continue the Plan.  Additionally, upon a merger, consolidation or other Change
in Control, any amounts credited to Participant’s deferral accounts shall be
placed in a grantor trust to the extent not already in such a trust.  In the
event that the Plan is not continued by the transferee, purchaser or successor
entity, then the Plan shall be terminated subject to the provisions of Section
8.02 of the Plan.  Any legal fees incurred by a Participant in determining
benefits to which such Participant is entitled under the Plan following a sale,
merger, or consolidation of the Bank or an Affiliate of which the Participant is
an Employee or, if applicable, a member of the Board of Directors, shall be paid
by the resulting or succeeding entity.


 
9

--------------------------------------------------------------------------------

 
Section 9.08   Location of Participants.


Each Participant shall keep the Bank informed of his current address and the
current address of his designated beneficiary or beneficiaries.  The Bank shall
not be obligated to search for any person.  If such person is not located within
three (3) years after the date on which payment of the Participant’s benefits
payable under this Plan may first be made, payment may be made as though the
Participant or his beneficiary had died at the end of such three-year period.
 
Section 9.09   Liability of the Bank and its Affiliates.

 
Notwithstanding any provision herein to the contrary, neither the Bank nor any
individual acting as an employee or agent of the Bank shall be liable to any
Participant, former Participant, beneficiary, or any other person for any claim,
loss, liability or expense incurred in connection with the Plan, unless
attributable to fraud or willful misconduct on the part of the Bank or any such
employee or agent of the Bank.
 
Section 9.10   Governing Law.

 
All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the laws of the United States and, to the
extent not preempted by such laws, by the laws of the Commonwealth of
Massachusetts.




[Signature page follows]
 
10

--------------------------------------------------------------------------------

 

This Plan has been approved and adopted by the Board of Directors of the Bank
and is effective as of January 25, 2012.



 Attest:
WELLESLEY BANK
     
 
 
 
 
/s/ Gary P. Culyer
By:
/s/ Theodore F. Parker       For the entire of Board of Directors              
   